Citation Nr: 0015760	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-47 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 1995, 
for the assignment of a 100 percent rating for incisional 
hernia, awarded pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

2.  Whether the RO, in adjudicating the veteran's June 1967 
claim for compensation or pension, committed clear and 
unmistakable error in not also inferring a claim for benefits 
under the provisions of the predecessor of 38 U.S.C.A. 
§ 1151.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


FINDINGS OF FACT

1.  The veteran had active military service from March 1943 
to February 1946.  

2.  In a November 1999 decision, the Board of Veterans' 
Appeals (Board) denied an effective date prior to March 21, 
1995, for the assignment of a 100 percent rating for 
incisional hernia, awarded pursuant to the provisions of 
38 U.S.C.A. § 1151, and determined that the RO did not commit 
clear and unmistakable error by failing to infer a claim for 
benefits under the provisions of the predecessor of 
38 U.S.C.A. § 1151, when adjudicating a June 1967 claim for 
compensation or pension.  

3.  The veteran appealed the Board's November 1999 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

4.  In a May 2000 Order, the Court, after having been 
informed that the veteran died in April 2000, vacated the 
Board's November 1999 decision, and dismissed the veteran's 
appeal to the Court for lack of jurisdiction.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in this case in November 1999, 
from which the veteran appealed to the Court.  Unfortunately, 
the veteran died in April 2000, during the pendency of the 
appeal, and in May 2000, the Court dismissed the appeal, and 
vacated the underlying Board decision.  Since the Board's 
earlier decision was vacated, the Board must now again 
address this case.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (1999).


ORDER

The appeal is dismissed.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

